Citation Nr: 0212633	
Decision Date: 09/20/02    Archive Date: 09/26/02	

DOCKET NO.  00-12 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for seizures as residuals of a head injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to November 
1984.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

As noted in the Board's July 2001 remand the veteran limited 
the issue he was appealing on his substantive appeal (VA Form 
9) to the sole issue of seizure disorder.  For this reason, 
the Board limits its consideration to the issue of whether 
new and material evidence has been submitted to reopen the 
veteran's claim of service connection for seizures.


FINDINGS OF FACT

1.  An unappealed June 1992 RO decision denied service 
connection for seizures due to head injuries.

2.  Evidence received since the June 1992 RO decision is not 
new and does not bear directly and substantially on the 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received, the June 
1992 RO decision is final and the claim of entitlement to 
service connection for seizures as residuals of a head injury 
is not reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The veteran and his 
representative have been provided with a statement of the 
case and a supplemental statement of the case, as well as 
letters dated in November 1998 and August 2001, advising them 
of the evidence considered, governing legal criteria, 
including the VCAA and information relevant to the 
development of evidence, as well as the evidence necessary to 
establish entitlement to the requested benefit and the reason 
for the denial.  VA and private treatment records have been 
obtained and further response from the National Personnel 
Records Center has also been received.  Therefore, it is 
concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A November 1988 RO decision denied service connection for 
head injury and seizure disorder.  The veteran was notified 
of that decision, and his appellate rights, but he did not 
initiate an appeal and it became final.  A June 1992 RO 
decision denied service connection for seizures due to head 
injuries.  The veteran was notified of that decision, and his 
appellate rights, but he did not initiate an appeal and it 
became final.  In October 1998 the veteran submitted an 
application to reopen his claim of service connection for 
seizures due to head injuries.

The evidence of record prior to the June 1992 RO decision 
includes service medical records and records of post service 
treatment, as well as the veteran's statements.  The veteran 
indicated that he had sustained a head injury in service in 
1984 and received treatment at a hospital in Bamberg, 
Germany.  This had occurred a few months before his schedule 
release in 1984.  Service medical records indicate, that in 
February 1984, the veteran had sustained closed head trauma, 
with a laceration of the left forehead.  He was doing well, 
with headaches, and no other symptoms.  X-rays of the skull 
revealed no abnormality.  He was placed on light duty for 
three days with no physical training.  Remaining service 
medical records are silent for complaint, finding, or 
treatment with respect to any head injury or headaches.

The report of an August 1985 VA examination reflects no 
complaints regarding a head injury or headaches and 
neurological evaluation revealed no abnormality.

An April 1988 private hospital discharge summary indicates 
that the veteran was there for unrelated treatment, but 
indicates other diagnoses of seizure disorder by history.  A 
June 1988 VA treatment record reflects that the veteran 
recently started having seizures, with three episodes the 
week before.  He had a history of a seizure disorder of a 
three-year duration and he was taking Dilantin.  A VA 
hospital discharge summary, relating to a period of 
hospitalization in April and May 1992, reflects diagnoses 
including seizure disorder and indicates that he had had a 
seizure disorder since 1974.

All of the above evidence was of record at the time of the 
June 1992 RO decision denying service connection for seizures 
due to head injuries.  The veteran submitted an application 
to reopen his claim in October 1998.  Subsequent to the 
application to reopen both VA and private treatment records 
have been obtained and another attempt to obtain any further 
service medical records has resulted in a response from the 
National Personnel Records Center that medical records had 
already been provided to the VA.  The veteran has submitted 
additional statements and was scheduled for a personal 
hearing, but did not appear.  Therefore, the VA has complied 
with the provisions of the VCAA.  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The changes to 
38 C.F.R. § 3.156(a) (defining new and material evidence), 
the second sentence of 38 C.F.R. § 3.159(c) (application of 
the duty to assist in reopening a claim) and 38 C.F.R. 
§ 3.159(c)(4)(iii) (medical examination or opinion only after 
new and material evidence is presented) are effective 
prospectively for claims filed on or after August 29, 2001.  
The veteran's claim to reopen was filed prior to August 29, 
2001.  

Evidence received subsequent to the June 1992 RO decision 
includes VA treatment records that indicate that the veteran 
continued to have seizures in November 1997.  An August 1998 
private treatment record indicates that a seizure was 
observed.  The veteran's statements reflect his continued 
assertion regarding having had headaches during his active 
service and the continuation of his headaches following 
service.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

When a veteran served continuously for 90 days or more during 
a period of war or during peacetime service after December 
31, 1946, and a seizure disorder becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that 
while "not every piece of new evidence is 'material'; we are 
concerned, however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."

The additional evidence added to the record since the June 
1992 RO decision continues to reflect the veteran's belief 
that his current seizure disorder is somehow related to his 
headaches during active service.  This additional evidence is 
not new because it continues to reflect that which was of 
record prior to the June 1992 RO decision, nor does it bear 
directly and substantially upon the specific matter under 
consideration because it does not provide a more complete 
picture of any circumstances surrounding the origin of the 
veteran's current seizure disorder.  

Additional VA and private treatment records have been 
associated with the record on appeal.  These records do not 
provide any additional information concerning any etiology 
for a currently manifested seizure disorder.  Rather, they 
continue to reflect that the veteran has a seizure disorder.  
This information was already of record at the time of the 
June 1992 RO decision and does not provide a more complete 
picture of the circumstances surrounding the origin of any 
current seizure disorder.  Thus, they are neither new nor 
material.  The veteran, as a lay person, is not qualified to 
offer a medical diagnosis or etiology, because he does not 
have such medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Since the additional evidence is not new and does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's seizure disorder it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, new and 
material evidence has not been submitted.  The June 1992 RO 
decision is final and the claim of entitlement to service 
connection for seizures as a residual of a head injury is not 
reopened. 


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for seizures claimed as residuals of a head injury 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

